COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-14-00286-CR
                             NO. 02-14-00287-CR


DONTE WORDLAW                                                      APPELLANT

                                       V.

THE STATE OF TEXAS                                                      STATE


                                    ----------

          FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY
                 TRIAL COURT NOS. 1277070W, 1282730W

                                    ----------

                       MEMORANDUM OPINION 1

                                    ----------

      Appellant Donte Wordlaw appeals from his two convictions for burglary of

a habitation. We modify the judgments and attached orders to withdraw funds to

delete restitution and reparations amounts and, as modified, affirm the trial

court’s judgments.

      Wordlaw was charged by indictment with two burglaries of a habitation: (1)

the January 20, 2012 burglary of Kristoffer Maddox’s home (the Maddox

      1
      See Tex. R. App. P. 47.4.
burglary) and (2) the March 29, 2012 burglary of Kimberly Bass’s home (the Bass

burglary).   Wordlaw pleaded guilty to both charges under plea-bargain

agreements and was placed on five years’ deferred-adjudication community

supervision in each case.     In the Maddox burglary, Wordlaw agreed to pay

$4,650 in restitution with no fine. 2 In the Bass burglary, Wordlaw agreed to pay a

$300 fine with no restitution. The trial court included these amounts in the orders

placing Wordlaw on deferred-adjudication community supervision and included

payment of these amounts as a condition of community supervision.

      Based on Wordlaw’s various violations of the terms of his community

supervision, the trial court eventually adjudged Wordlaw guilty of the Maddox and

Bass burglaries and sentenced him to concurrent twenty-year sentences. In the

written judgment regarding the Maddox burglary, the trial court assessed $4,490

in restitution and $1,520 in reparations. 3 Regarding the Bass burglary, the trial

court included $570.79 in reparations in the written judgment. The $570.79 in

reparations was comprised of a $258.79 “fine,” $252 “due to CSCD,” and $60 in

“probation fees.”

      Wordlaw appeals and argues in two issues that because the trial court did

not orally pronounce the restitution and fine amounts, they must be removed




      2
      The trial court ordered Wordlaw to pay the restitution amount at the rate of
$100 per month.
      3
      The reparations amount was noted as being $20 “due to CSCD” and
$1,500 in “probation fees.”

                                        2
from the judgments. 4 The State agrees that the judgments must be modified to

delete the restitution and fine amounts. Indeed, the trial court failed to orally

pronounce the restitution or fine amounts; thus, the written judgments may not

include these amounts. See Taylor v. State, 131 SW.3d 497, 500 (Tex. Crim.

App. 2004).

      However, Wordlaw further asserts in both issues that he is entitled to a

refund of any money he might have paid on these amounts. The State asserts

that Wordlaw is not entitled to a refund of the amounts he previously paid

because the orders placing him on deferred-adjudication community supervision

were undisputed and in effect at the time Wordlaw made the payments. 5 We

cannot determine from the record whether Wordlaw made any payments on

either the restitution amount in the Maddox burglary or the fine in the Bass

burglary. Wordlaw argues that the difference in the restitution amount in the

deferred-adjudication order and the amount in the subsequent judgment in the

Maddox burglary—$4,650 and $4,490—indicates that he paid $160 toward the

ordered restitution.   We cannot assume that this difference is a result of a



      4
       Wordlaw does not attack the orders placing him on deferred-adjudication
community supervision or the trial court’s subsequent adjudication and imposition
of sentence.
      5
         Wordlaw is not entitled to recapture any payments that were imposed as a
condition of his community supervision such as community-supervision fees,
crime-stoppers fees, costs of drug or alcohol testing, and the like. This is an
additional reason Wordlaw cannot obtain a refund of any amounts he might have
paid to the restitution amount in the Maddox burglary: monthly payments on the
restitution amount were imposed as a condition of community supervision.

                                       3
payment made by Wordlaw. This is especially true given that the State’s motion

to adjudicate Wordlaw’s guilt in the Maddox burglary included the allegation that

Wordlaw wholly failed to make any payments toward the ordered restitution.

There is no evidence Wordlaw paid any part of the fine in the Bass burglary, and

he does not assert that he did. Because there is no evidence that Wordlaw

actually made payments on the disputed amounts, we cannot order a refund as

requested even if that were an appropriate remedy. Under the facts of this case,

we decline to hold that a refund of unproven payments is an appropriate remedy,

particularly when Wordlaw has provided no authority to show that a refund is

ever appropriate.

      Accordingly, we sustain in part Wordlaw’s two issues. The judgment and

the attached order to withdraw funds in the Maddox burglary are modified to

delete the $4,490 in restitution.   The judgment and the attached order to

withdraw funds in the Bass burglary are modified to delete $258.79 of the

ordered reparations. As modified, we affirm the trial court’s judgments. See Tex.

R. App. P. 43.2(b).


                                                 /s/ Lee Gabriel

                                                 LEE GABRIEL
                                                 JUSTICE

PANEL: LIVINGSTON C.J.; DAUPHINOT and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: February 5, 2015

                                       4